PER CURIAM.
We granted certiorari to review the court of appeals’ opinion in York County v. South Carolina Department of Health & Environmental Control, Op. No. 4940 (S.C. Ct.App. filed Feb. 8, 2012), which affirmed the administrative law court’s final order upholding the South Carolina Department of Health and Environmental Control’s issuance of a commercial construction, demolition waste and land-clearing debris landfill to C & *181D Management Company, LLC. We now dismiss the 'writ as improvidently granted.
DISMISSED AS IMPROVIDENTLY GRANTED.
TOAL, C.J., PLEICONES, KITTREDGE, HEARN, JJ., and Acting Justice JAMES E. MOORE, concur.